Hat, Judge,
delivered the opinion of the court:
The defendant has demurred to the petition of the plaintiff in this case.
The petition alleges that this suit is brought by virtue of the act of Congress approved June 7, 1924, 48 Stat. 644, which is the act conferring upon this court jurisdiction to hear and determine any and all legal and equitable claims arising under or growing out of any treaty or agreement between the United States and the Stockbridge Tribe of Indians, or arising under or growing out of any act of Congress in relation to Indian affairs.
The petition further alleges that pursuant to the provisions of the act of February 6, 1871, part of the two townships of land set apart for the use’ of the Stockbridge and Munsee Tribe of Indians by the treaty of February 5, 1856, has been taken and sold by the defendant for the net sum of $169,883.22. The petition further alleges that out of this *269sum there is due to the tribe the sum of $131,612.52, the interest on which at 5 per cent from June 17, 1875, amounts ■to the sum of $329,031.50; that the total sum, amounting to $460,644.02, is the amount due the Stockbridge Tribe of Indians under the provisions of the act of February 6, 1871; that no part of this amount has been paid to the said tribe or accounted for by the defendant, except the sum of $112,-164.99 of principal and $159,206.80 of interest, leaving due the said tribe the sum of $179,272.17, for which sum this suit is brought.
The records of this court show that on August 6, 1924, a petition numbered D-552 was. filed by this plaintiff under the authority of the jurisdictional act approved June 7,1924, and that on May 1,1925, the said petition was amended, and that the case was decided by this court on January 25, 1926, the said petition having been dismissed.
The petition now under consideration and the petition in D-552 are both based upon the same act, to wit, the act of February 6, 1871, 16 Stat. 405, and that both suits are brought to recover the same thing, to wit, the amount due the Stockbridge Tribe of Indians for which the two townships of land were sold, which is alleged to be the sum of $169,883.22.
There is no difference between the two suits except that in this case a different theory is set up in order to arrive at the amount of the unpaid balance alleged to be due, but in all essentials the two suits are the same. In D-552 all the questions raised in this petition are dealt with, both in the findings and in the opinion, and we are of opinion that the matter is res adjudieata, and that the petition of the plaintiff must be and the same is hereby dismissed. It is so ordered. See section 179 Judicial Code.
Moss, Judge; Graham, Judge; Booth, Judge; and Campbell, Chief Justice, concur.